Citation Nr: 1303355	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  04-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for a headache disorder to include migraine.  

2.  Entitlement to service connection for a right hip disorder to include osteoarthritis claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a respiratory disorder to include bronchitis claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for a skin disorder claimed as the result of herbicide exposure.  

5.  Entitlement to service connection for a chronic disability manifested by abnormal hairiness claimed as the result of herbicide exposure.  

6.  Entitlement to service connection for an abdominal disorder to include a stomach disorder claimed as the result of herbicide exposure.  

7.  Entitlement to service connection for a urinary disorder claimed as the result of herbicide exposure.  

8.  Entitlement to service connection for a chronic fatigue disorder claimed as the result of herbicide exposure.  

9.  Entitlement to service connection for an acquired eye disorder to include light sensitivity claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to December 1968.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Montgomery, Alabama, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for headaches; denied service connection for bilateral foot numbness/tingling claimed as the result of herbicide exposure, right hip pain claimed as the result of herbicide exposure, depression with mood swings and memory loss claimed as the result of herbicide exposure, bronchitis claimed as the result of herbicide exposure, a skin disorder claimed as the result of herbicide exposure, abnormal hairiness claimed as the result of herbicide exposure, a chronic abdominal disorder to include a stomach disorder claimed as the result of herbicide exposure, urinary discomfort claimed as the result of herbicide exposure; fatigue claimed as the result of herbicide exposure, and light sensitivity claimed as the result of herbicide exposure; and denied an increased disability evaluation for the Veteran's high frequency hearing loss disability.  In October 2006, the Columbia, South Carolina, Regional Office established service connection for Type II diabetes mellitus associated with herbicide exposure; assigned a 20 percent evaluation for that disability; established service connection for left eye background retinopathy, left eye posterior cortical cataracts, and right eye subcapsular cataracts; assigned a 10 percent evaluation for those disabilities; and effectuated the awards as of October 17, 2005.  In November 2007, the RO denied service connection for posttraumatic stress disorder (PTSD), impotence, chronic obstructive pulmonary disease (COPD), and a post-operative prostate disorder.  

In January 2008, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for headaches and denied the claim on the merits.  In April 2009, the RO granted service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of November 27, 2002.  In October 2009, the RO granted service connection for erectile dysfunction; assigned a noncompensable evaluation for that disability; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the awards as of July 28, 2009.  

In July 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for headaches; granted service connection for chronic bilateral lower extremity diabetic peripheral neuropathy; denied an increased evaluation for the Veteran's bilateral sensorineural hearing loss disability; and remanded the remaining issues to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  
This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

In its July 2010 Remand instructions, the Board requested that the Veteran be afforded VA evaluations to determine the current nature and etiology of his claimed chronic migraine, right hip, respiratory, skin, abdominal, urinary, fatigue, and eye disorders and disability manifested by abnormal hairiness.  The Board further directed that: 

10.  Then adjudicate the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to both COPD and a chronic post-operative prostate disorder.  The Veteran and his accredited representative should be informed in writing of the resulting decision and his associated appellate rights.  The issues are not on appeal unless there is a NOD and a substantive appeal as to the issue.  

11.  Then adjudicate the Veteran's entitlement to service connection for a chronic headache disorder to include migraine on a de novo basis and readjudicate the issues of service connection for a chronic right hip disorder to include osteoarthritis claimed as the result of herbicide exposure, a chronic respiratory disorder to include bronchitis claimed as the result of herbicide exposure, a chronic skin disorder claimed as the result of herbicide exposure, a chronic disability manifested by abnormal hairiness claimed as the result of herbicide exposure, a chronic abdominal disorder to include a stomach disorder claimed as the result of herbicide exposure, a chronic urinary disorder claimed as the result of herbicide exposure, a chronic fatigue disorder claimed as the result of herbicide exposure, and a chronic eye disorder to include light sensitivity claimed as the result of herbicide exposure with express consideration of the provisions of 38 U.S.C.A. § 1154(b (West 2002); 38 C.F.R. § 3.310(a)(2009); the Federal Circuit's decision in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and the Court's holding in Allen v. Brown, 7 Vet. App. 439(1995).  

The Veteran was subsequently scheduled for VA examinations in April 2011 and April 2012.  The record reflects that the Veteran failed to report for the scheduled examinations.  A March 2012 notation in the record indicates that :

The Patient's address/phone provided by [the Veterans Benefits Administration] differs from [the Veterans Health Administration's] database.  Please verify address for accuracy before mailing exam notification letter.  

Neither the requested address verification nor the April 2011 and April 2012 examination notices are of record.  It is unclear whether the Veteran actually received notice of the scheduled VA examinations.  Therefore, additional action should be undertaken to schedule the Veteran for the requested evaluations.  
A review of the record does not reflect that the Veteran's claim of entitlement to service connection for a chronic headache disorder to include migraine was adjudicated on a de novo basis or that the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to both COPD and a chronic post-operative prostate disorder were adjudicated.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be undertaken to determine the Veteran's current address of record.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of the Veteran's claimed chronic headache, right hip, respiratory, skin, abdominal, urinary, fatigue, and eye disorders and disability manifested by abnormal hairiness.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance opinions addressing the following questions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic headache disorder had its onset during active service; is etiologically related to the Veteran's inservice headaches, combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities? 

b.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic right hip disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his bilateral lower extremity diabetic peripheral neuropathy and other service-connected disabilities?  

c.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic respiratory disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities?  

d.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic skin disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities?  

e.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic disability manifested by abnormal hairiness had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities?  

f.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic abdominal disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities?  

g.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic urinary disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities? 

h.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic fatigue disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities?  

i.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified chronic acquired eye disorder had its onset during active service; is etiologically related to the Veteran's combat experiences, duties in the Republic of Vietnam, and presumed Agent Orange exposure; is otherwise related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his left eye background retinopathy, left eye posterior cortical cataracts, right eye subcapsular cataracts, and other service-connected disabilities?  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If the Veteran does not report for the scheduled examinations, obtain documentation showing that notice scheduling the examination was sent to the last known address of record and indicate whether any notice sent was returned as undeliverable.  

4.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this Remand.  The reports should be returned to the examiner or examiners if they are deficient in any manner.  

5.  Then adjudicate the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to both COPD and a chronic post-operative prostate disorder.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issues are not on appeal unless there is a NOD and a substantive appeal as to the issue.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

